—Judgment, Supreme Court, New York County (Richard D. Carruthers, J), rendered September 29, 2010, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of two years, with two years’ postrelease supervision, unanimously affirmed.
Defendant was properly sentenced as a second felony offender. A review of the Pennsylvania accusatory instrument establishes that his conviction in that state was for the equivalent of the New York felony of grand larceny in the fourth degree (see *573People v Gonzalez, 61 NY2d 586, 590-591 [1984]; People v Tyler, 4 AD3d 183 [1st Dept 2004], lv denied 2 NY3d 808 [2004]). The theft of over $2,000 is an essential element of defendant’s Pennsylvania felony, and his present argument to the contrary is unavailing.
We perceive no basis for reducing the term of postrelease supervision.
Concur—Tom, J.E, Sweeny, Saxe, Román and Feinman, JJ.